DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

         Claim(s) 1-3, 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sui et al (US 2002/0048019)
  Sui discloses a method for monitoring a plasma process step in a plasma processing system, comprising:
 igniting a plasma in a plasma processing chamber 35 of the plasma processing system (page 5, para 0057, fig. 7a)
 collecting a plasma radiation/plasma optical emission signal through a window 130 mounted in a wall of the plasma processing chamber 35, and through collecting optics 31 (page 6, para 0059, fig. 7a) 
directing the plasma radiation/plasma optical emission signal from the collecting optics 31 into a band-pass filter 53 (page 5, para 0054, page 6, para 0059, fig. 7b), which reads on directing the plasma radiation/plasma optical emission signal from the collecting optics into a 
 detecting the wavelength-filtered plasma optical emission signal using a plurality/an array detector 54 (page 6, para 0063, fig. 7b)
storing and processing images acquired by the array detector 54 in a controller 100 (page 6, para 0062-0063), wherein the controller 100 is configured for controlling the filter 53/the wavelength tunable filter and the array detector 54 (page 6, para 0063, page 7, para 0069, fig. 7b)
 Regarding claim 2, Sui discloses selectively tuning a passband wavelength of the filter 53/the wavelength tunable filter for a plasma emission centered about 250 nm (page 5, para 0054-0055), which reads on selectively tuning a passband wavelength of the wavelength tunable filter across a range of wavelengths in the ultraviolet (UV) portions of the optical spectrum.
Regarding claim 3, Sui discloses forming a signal trace/an image cube (figs 11a-11b)
[AltContent: arrow]
    PNG
    media_image1.png
    498
    860
    media_image1.png
    Greyscale

            signal trace/an image cube, the image cube consisted of a set of images detected by the array detector 54, each image in the set being acquired at a wavelength of 245 nm/a wavelength defined by an instantaneous passband wavelength to which the wavelength tunable filter is tuned (page 10, para 0081-0082)
  Regarding claim 4, Sui discloses determining an endpoint of the plasma process step from a sequence of radiation emission/plasma optical emission spectra formed from a sequence of signal traces/image cubes acquired during the plasma process step (page 3, para 0027, page 8, para 0070)
    Regarding claim 5, Sui discloses determining a relative concentration of the energized gas species/ one chemical constituent of the plasma from the plasma optical emission spectrum formed the signal trace/ one image cube (page 3, para 0026, page 10, para 0081)

Claim(s) 6-10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sui et al (US 2002/0048019)
  Sui discloses a method for monitoring a plasma process step on a substrate 20 in a semiconductor plasma processing chamber/system 35, comprising:
  initiating an etching step/ process step in the semiconductor processing system (page 5, para 0058)
 illuminating the substrate 20 with an illumination beam from radiation source 58, the portion of the illumination beam reflected and diffracted from the substrate forming a diffracted optical signal (page 2, para 0025, page 3, para 0029, page 6, para 0059, fig. 1a)
collecting the plasma radiation/the diffracted signal through a window 130 mounted in a wall of the plasma processing chamber/system 35, and through collecting optics 31 (page 6, para 0059, fig. 7a)
igniting a plasma in a plasma processing chamber 35 of the plasma processing system (page 5, para 0057, fig. 7a)
 collecting a plasma radiation/plasma optical emission signal through a window 130 mounted in a wall of the plasma processing chamber 35, and through collecting optics 31 (page 6, para 0059, fig. 7a) 
  tunably selecting a wavelength of the diffracted optical signal using a band-pass filter 53/the wavelength tunable filter disposed in the diffracted optical signal, respectively, to form a wavelength-filtered diffracted optical signal (page 5, para 0054-0055, fig. 7a)


storing and processing images acquired by the array detector 54 in a controller 100 (page 6, para 0062-0063), wherein the controller 100 is configured for controlling the filter 53/the wavelength tunable filter and the array detector 54 (page 6, para 0063, page 7, para 0069, fig. 7b)
 Regarding claim 7, Sui discloses selectively tuning a passband wavelength of the filter 53/the wavelength tunable filter for a plasma emission centered about 250 nm (page 5, para 0054-0055), which reads on selectively tuning a passband wavelength of the wavelength tunable filter across a range of wavelengths in the ultraviolet (UV) portions of the optical spectrum.
Regarding claim 8, Sui discloses forming a signal trace/an image cube (figs 11a-11b)
[AltContent: arrow]
    PNG
    media_image2.png
    575
    812
    media_image2.png
    Greyscale



signal trace/an image cube, the image cube consisted of a set of images detected by the array detector 54, each image in the set being acquired at a wavelength of 245 nm/a wavelength defined by an instantaneous passband wavelength to which the wavelength tunable filter is tuned (page 10, para 0081-0082)
  Regarding claims 9-10, Sui discloses determining a depth of the feature being etched/ a remaining thickness of a layer being etched from the diffracted optical spectrum derived from the signal trace/one image cube (page 8, para 0070), which reads on determining one property 
    Regarding claim 11, Sui discloses determining an endpoint of the plasma process step from a sequence of radiation emission/plasma optical emission spectra formed from a sequence of signal traces/image cubes acquired during the plasma process step (page 3, para 0027, page 8, para 0070)

Claim(s) 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sui et al (US 2002/0048019)
     Sui discloses Sui discloses a method for monitoring a plasma process step on a substrate 20 in a semiconductor plasma processing chamber/system 35/ a substrate inspection system
, the method comprising:
   placing the substrate 20 on a stage in the processing chamber/substrate inspection system (page 6, para 0059, fig. 7a)
   illuminating the substrate 20 with an illumination light source 58 (page 2, para 0025, page 3, para 0029, page 6, para 0059, fig. 1a)
collecting the plasma radiation/optical signal by illuminating the substrate, through collecting optics 31 (page 6, para 0059, fig. 7a)
directing the plasma radiation/plasma optical emission signal from the collecting optics 31 into a band-pass filter 53 (page 5, para 0054, page 6, para 0059, fig. 7b), which reads on directing the plasma radiation/the collected optical signal from the collecting optics into a wavelength tunable filter for tunably selecting a wavelength of the collected plasma optical emission signal  

storing and processing images acquired by the array detector 54 in a controller 100 (page 6, para 0062-0063), wherein the controller 100 is configured for controlling the filter 53/the wavelength tunable filter and the array detector 54 (page 6, para 0063, page 7, para 0069, fig. 7b)
Regarding claim 19, Sui discloses selectively tuning a passband wavelength of the filter 53/the wavelength tunable filter for a plasma emission centered about 250 nm (page 5, para 0054-0055), which reads on selectively tuning a passband wavelength of the wavelength tunable filter across a range of wavelengths in the ultraviolet (UV) portions of the optical spectrum.
[AltContent: arrow]Regarding claim 20, Sui discloses forming a signal trace/an image cube (figs 11a-11b),

    PNG
    media_image3.png
    551
    828
    media_image3.png
    Greyscale


Regarding claim 21, Sui discloses determining a depth of the feature being etched/ a remaining thickness of a layer being etched from the diffracted optical spectrum derived from the signal trace/one image cube (page 8, para 0070), which reads on determining one property of a layer or structure formed on the substrate from at least one diffracted optical spectrum derived from at least one image cube.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sui et al (US 2002/0048019) as applied to claim(s) 6-10, 11 above and further in view of Matsushima et al (US 2012/0132617)
  The features of claims 6, 8 are set forth in paragraph 3 above. Regarding claim 12, Sui discloses 
deriving the diffracted optical spectrum from the signal trace/one selected image cube (page 8, para 0070-0071, page 10, para 0081, fig. 11a). However, Sui fails to disclose the limitations of: 

[AltContent: arrow] Matsushima discloses a plasma etching method comprises the steps of igniting a plasma in a plasma processing chamber of the plasma processing system (page 5, para 0066-0067), forming a signal trace/an image cube (page 5, para 0053-0054, fig. 2A)

    PNG
    media_image4.png
    334
    667
    media_image4.png
    Greyscale

determining a spatial correspondence of locations on the substrate and pixel locations in image of the signal trace/pixel B/selected image cube, wherein the intensity of the coherent light/ at least one diffracted optical spectrum is derived from a single selected pixel location/region/all pixel location across all images (page 5, para 0053-0061, figs 2A-2B)

 
Claim(s) 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sui et al (US 2002/0048019) as applied to claim(s) 18-21 above and further in view of Matsushima et al (US 2012/0132617)
  The features of claims 18, 20 are set forth in paragraph 4 above. Regarding claim 22, Sui discloses determining the optical spectrum from the signal trace/one selected image cube (page 8, para 0070-0071, page 10, para 0081, fig. 11a). However, Sui fails to disclose the limitations of: determining a spatial correspondence of locations on the substrate and pixel locations in images of at least one selected image cube, wherein the at least one optical spectrum is derived from a single selected pixel location across all images, wherein the at least one optical spectrum is derived from at least one selected region of pixel locations across all images and wherein the at least one optical spectrum is derived from all pixel locations across all images, as required in claims 22-25
Matsushima discloses a plasma etching method comprises the steps of igniting a plasma in a plasma processing chamber of the plasma processing system (page 5, para 0066-0067), forming a signal trace/an image cube (page 5, para 0053-0054, fig. 2A)
[AltContent: arrow]                                                                         signal trace/image cube 
    PNG
    media_image5.png
    327
    669
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the steps of determining a spatial correspondence of locations on the substrate and pixel locations in image of the signal trace/selected image cube and deriving the optical spectrum derived from selected pixel location/all pixel location across all images in Sui’s method to reduce effects such as noise and realize higher productivity and yield as taught in Matsushima ( page 6, para 0078-0080)

Allowable Subject Matter
Claims 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
      The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 16, the cited prior art of record fails to disclose or render obvious a method 
Regarding claim 17, the cited prior art of record fails to disclose or render obvious a method comprises the limitation of wherein the region of pixel locations is selected such that a rate of change of at least one light intensity between two derived diffracted optical spectra exceeds a pre-selected threshold rate of change of light intensity, in combination with the rest of the limitations of claim 17

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taraboukline et al (US 2008/0291428)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713